Citation Nr: 1738527	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right knee contusion.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a kidney condition, to include as secondary to the service-connected bilateral nephrolithiasis.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension (claimed as high blood pressure), to include as secondary to the service-connected lumbar spine disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, not otherwise specified (NOS), and alcohol abuse.


5.  Entitlement to service connection for right knee contusion.

6.  Entitlement to service connection for hypertension, to include as secondary to the service-connected lumbar spine disability.

7.  Entitlement to service connection for traumatic brain injury (TBI).

8.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected lumbar myositis; bulging disc L5-S1 with narrowing L5-S1 ("lumbar spine disability").

9.  Entitlement to service connection for fecal incontinence, to include as secondary to the service-connected lumbar spine disability.

10.  Entitlement to service connection for a bilateral foot condition, to include as secondary to the service-connected lumbar spine disability.

11.  Entitlement to service connection for a left knee disability.

12.  Entitlement to service connection for bilateral carpal tunnel syndrome.

13.  Entitlement to service connection for bilateral radiculopathy of the upper extremities.

14.  Entitlement to service connection for left leg radiculopathy.

15.  Entitlement to service connection for sleep apnea.

16.  Entitlement to service connection for right ear hearing loss.

17.  Entitlement to a rating in excess of 20 percent for the lumbar spine disability.

18.  Entitlement to a rating in excess of 10 percent for bilateral nephrolithiasis.

19.  Entitlement to an initial rating in excess of 20 percent for gastritis.

20.  Entitlement to an initial compensable rating for left ear hearing loss.

21.  Entitlement to a rating in excess of 10 percent for right forehead scar, residual of laceration.

(The claims for an increased rating for right leg radiculopathy, to include an earlier effective date for the increased rating, and entitlement to a TDIU are addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty August 1963 to July 1965; from February 1970 to February 1973; and from December 1990 to September 1991, including service in Southwest Asia.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The January 2010 decision increased the rating for the lumbar spine disability to 20 percent effective August 25, 2009; continued a 10 percent rating for bilateral nephrolithiasis; found that new and material evidence had not been received to reopen claims for service connection for right knee contusion and a kidney condition; and denied service connection for TBI, cervical spine disability, high blood pressure, fecal incontinence, and a bilateral foot condition.

The September 2014 decision granted service connection for gastritis, assigning a 20 percent rating effective July 11, 2013; granted service connection for left ear hearing loss, assigning a noncompensable (zero percent) rating effective July 11, 2013; continued a noncompensable rating for right forehead scar, residual of laceration; and denied service connection for a left knee condition, depressive disorder NOS and alcohol abuse, bilateral carpal tunnel syndrome, bilateral radiculopathy of the upper extremities, left leg radiculopathy, sleep apnea, and right ear hearing loss.

The Veteran was denied service connection for right knee contusion in a November 1993 rating decision, and was denied service connection for a kidney condition and hypertension in a November 1998 rating decision.  As such, the Board must initially determine whether new and material evidence has been submitted to reopen these claims for service connection prior to addressing the claims on their merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The record reflects that the Veteran has been diagnosed with various psychiatric disorders, including depressive disorder NOS and alcohol abuse.  As such, the Board has restyled the claim more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In December 2011, the Veteran notified the Board that he did not want a Board hearing on the issues of increased ratings for the lumbar spine disability, right leg radiculopathy, and bilateral nephrolithiasis; whether new and material evidence had been received to reopen claims of service connection for right knee contusion and a kidney condition; and service connection for TBI, cervical spine disability, high blood pressure, fecal incontinence, and a bilateral foot condition.

On September 21, 2016, the Veteran had back surgery.  In December 2016, the RO granted a temporary evaluation of 100 percent from September 21, 2016, to October 31, 2016, based on surgical or other treatment necessitating convalescence, and continued a 20 percent rating from November 1, 2016.  The period from September 21, 2016, to October 31, 2016, is not on appeal, as the maximum benefit allowable has already been granted.

The issues of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder; entitlement to service connection for right knee contusion, hypertension, TBI, cervical spine disability, bilateral foot condition, left knee disability, bilateral carpal tunnel syndrome, bilateral radiculopathy of the upper extremities, left leg radiculopathy, sleep apnea, and right ear hearing loss; and increased ratings for gastritis, left ear hearing loss, and right forehead scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim seeking service connection for right knee contusion was received by VA in May 1992.

 2.  A November 1993 rating decision denied service connection for residuals of a right knee contusion.  The Veteran was notified of this decision and he did not appeal the decision.

3.  A claim seeking to reopen service connection for a right knee condition was received by VA in December 2002.

4.  A February 2003 rating decision determined that new and material evidence had not been received to reopen the claim for service connection for right knee contusion.  The Veteran was notified of this decision and he did not appeal the decision.

5.  Evidence received since the February 2003 rating decision is new in that it is not cumulative and was not previously considered by decision makers, and is material because it raises a reasonable possibility of substantiating the claim for service connection for right knee contusion.

6.  A claim seeking service connection for a kidney condition and hypertension were received by VA in May 1998.

7.  A November 1998 rating decision denied service connection for a kidney condition and hypertension.  The Veteran was notified of this decision and he did not appeal the decision.

8.  With regard to the kidney condition, evidence received since the November 1998 decision is new but not material and does not support the application to reopen service connection for a kidney condition.

9.  A claim seeking to reopen service connection for high blood pressure was received by VA in March 2005.

10.  A July 2005 rating decision determined that new and material evidence had not been received to reopen the claim for service connection for hypertension.  The Veteran was notified of this decision and he did not appeal the decision.

11.  Evidence received since the July 2005 rating decision is new in that it is not cumulative and was not previously considered by decision makers, and is material because it raises a reasonable possibility of substantiating the claim for service connection for hypertension.

12.  The Veteran does not have a current diagnosis of fecal incontinence.	


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for right knee contusion.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim for service connection for a kidney condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2016).

3.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2016).

4.  The criteria for service connection for fecal incontinence have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

As the Board is reopening the claims for service connection for right knee contusion and hypertension, the claims to reopen are substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to these claims.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

With regard to the appeals to reopen the claim for service connection for a kidney condition and the claim for service connection for fecal incontinence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, the RO provided a notice letter to the Veteran in September 2009.  The letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for the previous denial of service connection for a kidney condition.  The letter also notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection, and what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of the claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letter complied with the notice requirements.   

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim to reopen a claim for service connection for bilateral pes planus and claim for service connection for fecal incontinence.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering these issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in issues of reopening a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  

The Veteran underwent a VA examination in September 2009 to obtain medical evidence regarding the nature and etiology of any diagnosed fecal incontinence.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a medical professional based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report is accurate and fully descriptive.  As such, the Board finds that the Veteran has been afforded adequate examination for the claim for service connection for fecal incontinence.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claim to reopen service connection for a kidney condition and the claim for service connection for fecal incontinence has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the issue of whether new and material evidence has been received to reopen the claim for service connection for a kidney condition and the claim for service connection for fecal incontinence, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.


II.  New and Material Evidence

Law and Regulations

Rating decisions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

To reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Right Knee Contusion

The Veteran first submitted a claim for service connection for a right knee contusion in May 1992, which was denied in a November 1993 rating decision on the basis that there was no current disability.  The evidence of record at the time of the May 1978 rating decision consisted of the Veteran's STRs the Application for Compensation and/or Pension Benefits received on May 19, 1992, and a September 1992 VA examination report.  The Veteran was notified of the rating decision and he did not perfect an appeal.  As such, the decision is final.  

The Veteran requested to reopen the claim for service connection for right knee contusion in December 2002.  A February 2003 rating decision determined that no new and material evidence had been received to reopen the claim.  Post-service VA treatment records showed that the Veteran was seen for right knee pain in May 2002, but that he reported that the pain began while pushing a heavy load at work.  The Veteran did not perfect an appeal, and the decision is final.

In August 2009, the Veteran requested again to reopen the claim for right knee contusion.  The additional evidence received in support of the application to reopen includes a July 2013 statement from a private physician, Dr. N.V., who opined that it was at least as likely as not that the Veteran's right knee problems were at least as likely as not due to an in-service car accident, and/or that the Veteran's service-connected back disability aggravated the right knee condition.  Accordingly, presumed credible, new and material evidence has been received to reopen the claim for service connection for right knee contusion.

Kidney Condition

The Veteran first submitted a claim for service connection for a kidney condition, as secondary to his service-connected bilateral nephrolithiasis, in May 1998, which was denied in a November 1998 rating decision on the basis that the evidence failed to establish a relationship between a kidney condition and the nephrolithiasis.  The evidence of record at the time of the November 1998 rating decision consisted of the Veteran's STRs and a statement from the Veteran dated in May 1998.  In addition, the Veteran was scheduled for a VA genitourinary examination in October 1998, to which he failed to report.  The Veteran was notified of the rating decision and he did not perfect an appeal.  As such, the decision is final.  

In August 2009, the Veteran requested to reopen the claim for a kidney condition.  The additional evidence received in support of the application to reopen includes VA and private medical records; however, they do not show evidence of a current kidney diagnosis aside from nephrolithiasis.  An April 2005 VA examination for nephrolithiasis is silent for mention of other kidney diagnoses.  In addition, a July 2013 statement from Dr. N.V. indicates that that the Veteran had "kidney problem" but did not provide a diagnosis or opinion on whether the kidney problem was related to the Veteran's service.  

The Board finds that the evidence submitted since the November 1998 rating decision is new because this evidence was not part of the record at the time of the decision.  However, this evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim for service connection for a kidney condition.  

Specifically, the evidence does not address whether there is a current kidney diagnosis aside from nephrolithiasis, nor does it show that any current kidney diagnosis is secondary to the service-connected nephrolithiasis or is otherwise related to the Veteran's service.  Rather, the only connection to service is the statements by the Veteran, who has not shown to possess the type of medical expertise that would be necessary to diagnose a kidney condition, opine on the underlying cause of it, or opine on the level of severity.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

As such, the evidence submitted since the November 1998 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a kidney condition.  Accordingly, new and material evidence has not been received to reopen service connection for a kidney condition and the appeal is denied.  

Hypertension

The Veteran first submitted a claim for service connection for hypertension, as secondary to his service-connected nephrolithiasis, in May 1998, which was denied in a November 1998 rating decision on the basis that the evidence failed to establish a current diagnosis of hypertension, nor was there a relationship between any hypertension  and the bilateral nephrolithiasis.  The evidence of record at the time of the November 1998 rating decision consisted of the Veteran's STRs, statement from the Veteran dated in May 1998, and a VA heart examination.  The Veteran was notified of the rating decision and he did not perfect an appeal.  As such, the decision is final.  

The Veteran requested to reopen the claim for service connection for high blood pressure (hypertension) in March 2005.  A July 2005 rating decision determined that no new and material evidence had been received to reopen the claim, noting that VA medical records from the San Juan VAMC did not show treatment for hypertension.  The Veteran did not perfect an appeal, and the decision is final.
	
In August 2009, the Veteran requested again to reopen the claim for high blood pressure.  The additional evidence received in support of the application to reopen includes VA and private medical records, which show a current diagnosis of hypertension.  Accordingly, presumed credible, new and material evidence has been received to reopen the claim for service connection for hypertension.


III.  Service Connection

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Fecal Incontinence

The Veteran contends that he has fecal incontinence as a result of his service-connected lumbar spine disability.  He does not contend that the fecal incontinence had its onset in service.  See the August 2009 statement.

After careful review, the Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of fecal incontinence.  

Service treatment records (STRs) are silent for mention of any complaints, diagnosis, or treatment of fecal incontinence or related symptoms.  In examinations dated in August 1963, July 1965, January 1970, January 1973, March 1983, October 1987, September 1991, September 1992, February 1994, and March 1996, the Veteran's anus and rectum were found to be clinically normal.  He also consistently denied having a history of piles or rectal disease.

Available post-service VA and private treatment records are also silent for mention of complaints, diagnosis, or treatment for any fecal incontinence or related problem.  In a September 2009 VA examination, the Veteran reported having a change in bowel habits.  He specifically reported a decrease from 2-3 times per day to only once per day.  The Veteran also stated that his stool consistency had changed from soft to hard, he had less in quantity, felt bloated, and had mild occasional leakage.  He denied weight changes, rectal bleeding, or any other related symptom.  The examiner concluded that there was no evidence of fecal incontinence in the available records, or in the examination.  

In a May 2010 VA Gulf War examination, the Veteran denied having a history of diarrhea, constipation, and fecal incontinence.  During the April 2017 VA examination the examiner noted that there were no bladder or bowel neurologic abnormalities related to the back.

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of fecal incontinence or any other relevant diagnosis or symptoms.  STRs and post-service treatment records are silent for any evidence of complaints, diagnosis, or treatment for any fecal incontinence or related symptoms, with the exception of the Veteran's reported symptoms in the September 2009 VA examination.  The examiner nevertheless concluded that there was no evidence of fecal incontinence, and the Veteran denied having diarrhea, constipation, and fecal incontinence in a May 2010 VA Gulf War examination.

As such, without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  The Board does not doubt that the Veteran is sincere in his claim for service connection for fecal incontinence; however, the Board cannot rely on his general assertions because he is not shown to possess the type of medical expertise that is necessary to diagnose such a condition, as such a diagnosis requires medical knowledge that the Veteran does not have.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Board does not find the Veteran's general assertions to be probative with regard to establishing service connection for fecal incontinence.

Thus, on this record, the evidence is found to preponderate against the claim that the Veteran has a current diagnosis of fecal incontinence or a related diagnosis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for fecal incontinence is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the appeal to reopen service connection for right knee contusion is granted.

New and material evidence not having been received, the appeal to reopen service connection for a kidney condition is denied.

New and material evidence having been received, the appeal to reopen service connection for hypertension is granted.

Service connection for fecal incontinence is denied.


REMAND

Review of the record reflects that further development is necessary for the remaining claims on appeal.  

With regard to the claim for residuals of a right knee contusion, VA treatment records indicate that the Veteran had surgery on his knee in February 2003.  A medical opinion was submitted in July 2013 by a private physician, Dr. N.O., who indicated that the Veteran had bilateral knee pain, instability, and recurrent episodes of locking.  He also had clicking, catching, and episodes of swelling.  An imaging study showed severe degenerative joint disease and a meniscal tear.  Dr. N.O. opined that it was "reasonable to assume that it is more likely than not" that the Veteran's back problem aggravated the Veteran's knee.  

The Board finds that Dr. N.O.'s opinion is not a sufficient basis on which to determine whether any diagnosed right knee condition is related to the Veteran's active service.  Dr. N.O. did not provide sufficiently detailed examination results, nor were the imaging studies provided.  Dr. N.O.'s opinion on the etiology of the Veteran's right knee diagnoses was also somewhat unclear, and did not include adequate discussion of the rationale for her conclusions.  Thus, the Board finds that a VA medical examination and medical opinion is necessary.  

With regard to the claims for service connection for hypertension, cervical spine disability, and a bilateral foot condition, the Veteran contends that these disabilities are secondary to his service-connected lumbar spine disability.  The Veteran had VA examinations for these claimed disabilities in September 2009.  The VA examiner reviewed the medical literature and opined that there was no etiological relationship between the Veteran's hypertension and his lumbar spine disability.  She concluded that the Veteran's high blood pressure was not caused by or the result of his service-connected lumbar spine disability.  The examiner also opined that the Veteran's cervical spine and bilateral foot conditions were not caused by or a result of the Veteran's service-connected lumbar spine disability, as the cervical spine and foot conditions were different anatomical regions and etiologies from the lumbar spine disability.

The Board finds the medical nexus opinions to be insufficient for adjudication purposes.  The opinions did not contain adequate discussion of evidence or rationale to explain the conclusions.  In addition, the VA doctor also did not render a medical opinion as to whether the service-connected lumbar spine disability aggravated or worsened the claimed hypertension, cervical spine disability, and/or bilateral foot condition.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board therefore finds that the AOJ should ask the examiner who provided the September 2009 medical opinions (or a suitable replacement) to prepare an addendum and opine on whether the Veteran's hypertension, cervical spine, and/or bilateral feet diagnoses been aggravated by the service-connected lumbar spine disability. 

With regard to the claim for service connection for a TBI, the Veteran contends that the injury occurred during his combat tour in Desert Storm.  See the August 2009 statement.  STRs indicate that in February 1991, the Veteran was in a motor vehicle accident in Saudi Arabia.  His injuries included a laceration on his right forehead, indicating that his head was hit.  As such, the Board finds that the Veteran's statements and evidence of record meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and a VA examination and medical opinion should be obtained.

With regard to the claims for increased ratings for the lumbar spine disability and bilateral nephrolithiasis, outstanding VA treatment records are necessary before adjudication of the claims.  The appeal period for these claims is from August 2009.  The claims file currently contains VA treatment records dated between August 2009 and November 2010; between August 2014 and April 2016; and from a September 2016 surgery.  However, VA treatment records for the periods between December 2010 and August 2014, and from April 2016 are not associated with the claims file.  There is evidence that the missing records may be relevant to the increased ratings claims, as the Veteran has noted that he "continue[s] to receive medical treatment at the San Juan VAMC."  See the March 2010 notice of disagreement, December 2011 VA Form 9, September 2012 statement.  As such, the outstanding VA treatment records should be associated with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Finally, with regard to the issues of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder; entitlement to service connection for a left knee disability, bilateral carpal tunnel syndrome, bilateral radiculopathy of the upper extremities, left leg radiculopathy, sleep apnea, and right ear hearing loss; and increased ratings for gastritis, left ear hearing loss, and right forehead scar, the Veteran submitted a timely notice of disagreement in October 2014.  Although it was not on a NOD form, the Board notes that this NOD was received prior to the change in the regulation requiring such a form.  See 38 C.F.R. § 20.201; 79 Fed. Reg. 57660  (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).  A Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from December 2010 to August 2014, and from April 2016 to present.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any current right knee disabilities.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed current right knee disability, including discussion of the February 1991 in-service right knee contusion after a motor vehicle accident.  

All right knee diagnoses shall be reported.  The examiner should also provide opinions on:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right knee disability is related to incident, injury, or event in active service, to include as due to the February 1991 in-service injury; and

(b) whether it is at least as likely as not that any current right knee disability is causally related to and/or increased in severity by the service-connected lumbar spine disability.  

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

3.  Contact the VA examiner who provided the September 2009 VA medical opinions (or if he or she is no longer available, a suitable replacement) on the etiology of hypertension, cervical spine diagnoses, and bilateral foot diagnoses, and ask the examiner to review the record and prepare an addendums to the medical opinions.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner.  

For each diagnosis, the examiner should provide an opinion on:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hypertension, cervical spine diagnosis, and/or foot condition is related to incident, injury, or event in active service; and

(b) whether it is at least as likely as not that any current hypertension, cervical spine diagnosis, and/or foot condition is causally related to and/or increased in severity by the service-connected lumbar spine disability.  

If the examiner finds that any of the claimed disabilities are aggravated by the service-connected lumbar spine disability, the examiner should report the degree of severity of the disability before the onset of aggravation and report the current level of severity of the disability. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinions, the AOJ should schedule the Veteran for such an examination. 

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

4.  Schedule the Veteran for a VA TBI examination to determine the nature and likely etiology of any current brain injuries and/or residuals thereof.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed current residuals of a TBI, including discussion of the February 1991 in-service motor vehicle accident.  

All diagnoses shall be reported.  The examiner should also opine on whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed TBI is related to incident, injury, or event in active service.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

5.  Issue an SOC to the Veteran and his representative addressing the issues of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder; entitlement to service connection for a left knee disability, bilateral carpal tunnel syndrome, bilateral radiculopathy of the upper extremities, left leg radiculopathy, sleep apnea, and right ear hearing loss; increased ratings for gastritis, left ear hearing loss, and right forehead scar.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

6.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


